Exhibit 10.33

Loan Number: WB11164

EXECUTION VERSION

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 19, 2012, by and among POST APARTMENT HOMES,
L.P., a limited partnership formed under the laws of the State of Georgia (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent and
certain other parties have entered into that certain Second Amended and Restated
Credit Agreement dated as of January 21, 2011 (as amended and as in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”); and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.   Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a)      The Credit Agreement is amended by restating the definitions of
“Applicable Facility Fee”, “Applicable Margin”, “Capitalization Rate”,
“Defaulting Lender”, “Eligible Assignee”, “Negative Pledge”, “Regulatory
Change”, “Termination Date”, “Unencumbered Adjusted Net Operating Income”, and
“Unsecured Interest Expense” contained in Section 1.1. in their entirety to read
as follows:

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level    Facility Fee                     

1

   0.150%                     

2

   0.175%                     

3

   0.225%                     

4

   0.300%                     

5

   0.400%                     

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

“Applicable Margin” means the percentage rate set forth below corresponding to
the level (each a “Level”) into which the Borrower’s Credit Rating



--------------------------------------------------------------------------------

then falls. As of the First Amendment Date, the Applicable Margin is determined
based on Level 4. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by the Administrative Agent
of written notice delivered by the Borrower in accordance with Section 8.5.(m)
that the Borrower’s Credit Rating has changed; provided, however, if the
Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the
Level corresponding to the higher of such two Credit Ratings unless such Credit
Ratings are more than one Level apart, in which case, the Applicable Margin
shall be determined based on the Level immediately below the Level corresponding
to the higher Credit Rating. During any period for which the Borrower has
received a Credit Rating from only one Rating Agency, then the Applicable Margin
shall be determined based on such Credit Rating. During any period that the
Borrower has not received a Credit Rating from either Rating Agency, the
Applicable Margin shall be determined based on Level 5.

 

Level     Borrower’s Credit Rating             
(S&P/Moody’s)           

Applicable    

Margin    

 

1

  A-/A3 or better      1.000%           

2

  BBB+/Baa1      1.075%           

3

  BBB/Baa2      1.225%           

4

  BBB-/Baa3      1.400%           

5

  Lower than BBB-/Baa3      1.800%           

“Capitalization Rate” means 6.50%.

“Defaulting Lender” means, subject to Section 3.9.(j), any Lender that (a) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (a) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (b) has failed to (i) fund all or any portion of its
Loans within 2 Business Days of the date such Loans were required to be funded
by it hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within 2
Business Days of the date when due, (c) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it

 

- 2 -



--------------------------------------------------------------------------------

does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Law relating to the relief of debtors in the United States
of America or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(j)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder would constitute any of the foregoing Persons
described in this clause (ii).

“Negative Pledge” means a provision of any agreement (other than this Agreement,
any other Loan Document, the Cash Management Line Agreement, the Term Loan
Agreement or any agreement executed in connection with the Cash Management Line
Agreement or the Term Loan Agreement) that prohibits or limits the creation of
any Lien on any assets of a Person as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that for purposes of
this Agreement the following shall not be deemed to constitute a “Negative
Pledge”: (i) provisions in agreements or instruments evidencing or governing
senior unsecured Indebtedness that have the effect of imposing limitations or
restrictions on the amount of secured Indebtedness that PPI, the Borrower, any
other Guarantor or their respective Subsidiaries may incur or maintain, or
(ii) provisions in any

 

- 3 -



--------------------------------------------------------------------------------

agreements relating to the sale of a Subsidiary, or any assets of PPI, the
Borrower, any other Guarantor or their respective Subsidiaries, pending such
sale, provided that such provision applies only to the Subsidiary or the assets
that are to be sold.

“Regulatory Change” means, with respect to any Lender, any change effective
after the First Amendment Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“Termination Date” means January 19, 2016, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

“Unencumbered Adjusted Net Operating Income” means Net Operating Income (in each
case as adjusted for any non-recurring items during the reporting period) from
(i) all Eligible Properties and (ii) all Other Multifamily Properties that
satisfy the conditions of clauses (b) through (e) of the definition of Eligible
Property as applied to such Other Multifamily Properties and the owners or
lessees thereof.

“Unsecured Interest Expense” means, for a given period and without duplication,
all Interest Expense attributable to Unsecured Indebtedness of the Borrower, all
of its Wholly Owned Subsidiaries and all Guarantors that own an Eligible
Property, in each case, for such period; provided, however, for the purpose of
calculating the ratio contained in Section 9.1(g), such Unsecured Interest
Expense shall be deemed to be equal to the greater of (i) actual Unsecured
Interest Expense of the Borrower, all of its Wholly Owned Subsidiaries and all
Guarantors that own an Eligible Property as defined above for such period or
(ii) the amount of Interest Expense of the Borrower, all of its Wholly Owned
Subsidiaries and all Guarantors that own an Eligible Property, in each case,
that would be payable in respect of such Unsecured Indebtedness for such period
if all such Unsecured Indebtedness bore interest during such period at a per
annum rate equal to 4.5%.

 

- 4 -



--------------------------------------------------------------------------------

(b)      The Credit Agreement is amended by adding the following new definitions
of “Cash Collateralize”, “First Amendment Date”, “Fronting Exposure”, “Revolving
Credit Exposure” and “Term Loan Agreement” in the correct alphabetical order in
Section 1.1 thereof:

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“First Amendment Date” means January 19, 2012.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Term Loan Agreement” means that certain Term Loan Agreement dated as of the
First Amendment Date, by and among the Borrower, the lenders party thereto,
Wells Fargo, as administrative agent for the lenders thereto, and the other
parties thereto, in a principal amount not to exceed $400,000,000.

(c)      The Credit Agreement is amended by deleting the definition of
“Defaulting Lender Excess” in its entirety.

(d)      The Credit Agreement is amended by deleting Section 2.3.(f) thereof in
its entirety.

(e)      The Credit Agreement is amended by deleting Section 2.4.(l) thereof in
its entirety.

(f)      The Credit Agreement is amended by restating Section 3.5.(c) thereof in
its entirety to read as follows:

(c)      Letter of Credit Fees.     The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full. In addition to such fees, the Borrower shall pay to the
Issuing Bank solely for its own account, a fronting

 

- 5 -



--------------------------------------------------------------------------------

fee in respect of each Letter of Credit equal to one-eighth of one percent
(0.125%) per annum on the daily average Stated Amount of such Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
(y) to but excluding the date such Letter of Credit is drawn in full. The fees
provided for in this subsection shall be nonrefundable and payable in arrears
(i) quarterly on the last day of March, June, September and December, (ii) on
the Termination Date, (iii) on the date the Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the
Administrative Agent. The Borrower shall pay directly to the Issuing Bank from
time to time on demand all commissions, charges and reasonable out-of-pocket
costs and expenses in the amounts customarily charged or incurred by the Issuing
Bank from time to time in like circumstances with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or any other transaction
relating thereto.

(g)      The Credit Agreement is amended by restating Section 3.5.(d) thereof in
its entirety to read as follows:

(d)      Revolving Credit Extension Fee.  If the Borrower exercises its right to
extend the Termination Date in accordance with Section 2.13., the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a fee
equal to 0.20% of the amount of such Lender’s Commitment being extended (whether
or not such Commitment amount being extended is then being utilized). Such fee
shall be due and payable in full on the date the Administrative Agent receives
the Extension Request pursuant to such Section.

(h)      The Credit Agreement is amended by restating Section 3.9 thereof in its
entirety to read as follows:

Section 3.9.  Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)      Waivers and Amendments.    Such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect any
amendment, consent or waiver of the terms of this Agreement or any other Loan
Document, or to direct any action or inaction of the Administrative Agent or to
be taken into account in the calculation of the Requisite Lenders shall be
suspended while such Lender is a Defaulting Lender; provided, however, that the
foregoing shall not permit (i) an increase in such Defaulting Lender’s
Commitment, (ii) an extension of the maturity date of such Defaulting Lender’s
Loans or other Obligations owing to such Defaulting Lender, (other than pursuant
to an extension of the Termination Date in accordance with Section 2.13) in each
of the cases described in clauses (i) and (ii), without such Defaulting Lender’s
consent, or (iii) an extension of the expiration date of a Letter of Credit
beyond the Termination Date (except as permitted under Section 2.4.(b)) or, with
respect to any Letter of Credit having an expiration date

 

- 6 -



--------------------------------------------------------------------------------

beyond the Termination Date as permitted by Section 2.4.(b), an extension of the
expiration date of such Letter of Credit without such Defaulting Lender’s
consent, in each case if such Defaulting Lender is directly and adversely
affected thereby.

(b)      Defaulting Lender Waterfall.    Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (f) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (f) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.4.(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2. were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with their respective Commitment Percentages
(determined without giving effect to the immediately following subsection (d)).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

- 7 -



--------------------------------------------------------------------------------

(c)        Certain Fees.

(i)       Except as expressly provided in this subsection (c), no Defaulting
Lender shall be entitled to receive any Fees payable under Section 3.5. for any
period during which that Lender is a Defaulting Lender.

(ii)      Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5.(c) for any period during which that Lender is a Defaulting
Lender to the extent allocable to its Commitment Percentage of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (f).

(iii)     With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to the immediately following subsection
(d), (y) pay to each Issuing Bank the amount of any such Fee otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d)      Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.2. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e)      New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, and such Defaulting Lender’s participations in Swingline
Loans and Letter of Credit Liabilities have not been or cannot be reallocated as
provided in subsection (d) above, (i) the Swingline Lender shall not be required
to fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

- 8 -



--------------------------------------------------------------------------------

(f)        Cash Collateral, Repayment of Swingline Loans.

(i)       If the reallocation described in the immediately preceding subsection
(d) above cannot, or can only partially, be effected, and if the Defaulting
Lender has not provided Cash Collateral for any remaining amount of its
participation in Swingline Loans and Letter of Credit Liabilities, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.

(ii)      At any time that there shall exist a Defaulting Lender, within 3
Business Days following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to any reallocation pursuant
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate remaining
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time.

(iii)     The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate remaining Fronting Exposure of the Issuing Bank with respect to
Letters of Credit issued and outstanding at such time, the Borrower will, within
3 Business Days following demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(iv)      Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this subsection (f) in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

- 9 -



--------------------------------------------------------------------------------

(v)      Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.

  (g)      Purchase of Defaulting Lender’s Commitment.    During any period that
a Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(b).
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is a Non- Defaulting Lender may, but shall not be obligated to, in
its sole discretion, acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of Section 12.6.(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Acceptance
and, notwithstanding Section 12.6.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

  (h)      Termination of Defaulting Lender’s Commitments.    During any period
that a Lender is a Defaulting Lender, the Borrower may take either of the
following actions:

(i)      terminate in full the Commitment of such Defaulting Lender by giving
notice to such Defaulting Lender and the Administrative Agent (such termination,
a “Defaulting Lender Termination”) so long as on the effective date of such
Defaulting Lender Termination and after giving effect thereto and to any
repayment of Revolving Loans in connection therewith: (1) no Default or Event of
Default exists (unless the Requisite Lenders otherwise consent to such
Defaulting Lender Termination), (2) no Revolving Loans shall be outstanding
(other than any Revolving Loans being borrowed on such effective date after the
effectiveness of such Defaulting Lender Termination), and (3) the sum of (x) the
Letter of Credit Liabilities, and (y) the outstanding principal amount of
Swingline Loans, shall not exceed the aggregate Commitments of all Lenders that
are not Defaulting Lenders. Each such notice shall specify the effective date of
such Defaulting Lender Termination (the “Defaulting Lender Termination Date”),
which shall be not less than 5 Business Days (or such shorter period as agreed
to by the Administrative Agent and such Defaulting Lender) after the date on
which

 

- 10 -



--------------------------------------------------------------------------------

such notice is delivered to such Defaulting Lender and the Administrative
Agent.    On each such Defaulting Lender Termination Date, (1) the Commitments
of such Defaulting Lender shall be reduced to zero, (2) such Defaulting Lender
shall cease to be a “Lender” hereunder (provided that any Defaulting Lender
shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date), (3) the Commitments of all other Lenders
shall remain unchanged and the Commitment Percentages of such other Lenders
shall be recalculated and (4) the Commitment Percentages of outstanding Letter
of Credit Liabilities and Swingline Loans will be reallocated among the Lenders
(other than the Defaulting Lender) in accordance with their recalculated
Commitment Percentages after giving effect to the Defaulting Lender Termination.

(ii)      terminate the unused amount of the Commitment of such Defaulting
Lender upon not less than 5 Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 3.9(b) (Defaulting Lender Waterfall) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that no Default or Event of Default
exists.

  (i)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender under this Agreement, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, (i) in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs and (ii) except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

  (j)      Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their discretion
that a

 

- 11 -



--------------------------------------------------------------------------------

Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the interest of the Lenders in the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Commitment Percentages (determined without giving effect to
Section 3.9.(d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender

(k)      No Waiver or Release of Claims.    Notwithstanding anything to the
contrary set forth herein, no actions taken by the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender as described
in this Section 3.9, and no cure by a Defaulting Lender as described in
subsection (j) above, shall constitute a waiver, release or satisfaction
(except, in the case of any such cure, as may be agreed in writing by the
affected parties in connection with such cure) of any claim or action that the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have as a result of such Lender having been a Defaulting
Lender.

(i)      The Credit Agreement is amended by restating Section 5.2(d) thereof in
its entirety to read as follows:

(d) in the case of the issuance of a Letter of Credit or the making of a
Swingline Loan, no Lender shall be a Defaulting Lender where such Lender’s
Commitment to participate in Letters of Credit and Swingline Loans shall not
have been reallocated in full as provided in Section 3.9.(d) or the requirements
of Section 3.9.(e), as applicable, have not been satisfied with respect to such
Defaulting Lender; provided, however, in the case of the issuance of a Letter of
Credit, the Issuing Bank may, in its sole and absolute discretion, waive this
condition precedent on behalf of itself and all Lenders if cash collateral or
other credit support satisfactory to the Issuing Bank has been pledged or
otherwise provided to the Administrative Agent for the benefit of the Issuing
Bank in respect of such Defaulting Lender’s participation in such Letter of
Credit.

(j)      The Credit Agreement is amended by restating Section 7.12.(a) thereof
in its entirety to read as follows:

(a)      Requirement to Become Guarantor. Within 30 days of any Person (other
than an Excluded Subsidiary) becoming a Significant Subsidiary after the
Agreement Date and at the time as any other Subsidiary guarantees the Borrower’s
obligations under the Cash Management Line Agreement or the Term Loan Agreement,
the Borrower shall deliver to the Administrative Agent each of the following
items, each in form and substance satisfactory to the Administrative Agent:
(i) an Accession Agreement executed by such Subsidiary and (ii) the items that
would

 

- 12 -



--------------------------------------------------------------------------------

have been delivered under subsections (iv), (vii) through (x), and (xiv) of
Section 5.1.(a) if such Subsidiary had been a Guarantor on the Agreement Date;
provided, however, promptly (and in any event within 30 days) upon any Excluded
Subsidiary ceasing to be subject to the restriction which prevented it from
becoming a Guarantor on the Agreement Date or delivering an Accession Agreement
pursuant to this Section, as the case may be, such Subsidiary shall comply with
the provisions of this Section.

(k)      The Credit Agreement is amended by restating Section 9.1.(a) thereof in
its entirety to read as follows:

(a)      Maximum Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Gross Asset Value to exceed 0.60 to 1.00 at any
time. For purposes of calculating this ratio, (A) Total Indebtedness shall be
adjusted by deducting therefrom an amount equal to unrestricted cash and Cash
Equivalents of the Borrower and all of its Wholly Owned Subsidiaries and their
respective Ownership Shares of the unrestricted cash and Cash Equivalents of
their Non-Wholly Owned Subsidiaries and Unconsolidated Affiliates in excess of
$30,000,000 to the extent there is an equivalent amount of Total Indebtedness
that by its terms is scheduled to mature on or before the date that is 24 months
from the date of calculation, and (B) Gross Asset Value shall be adjusted by
deducting therefrom the amount by which Total Indebtedness is adjusted under the
immediately preceding clause (A).

(l)      The Credit Agreement is amended by restating Section 9.1.(c) and
Section 9.1.(d) thereof in their entirety to read as follows:

(c)      Secured Indebtedness Ratio.    The Borrower shall not permit the ratio
of (i) Secured Indebtedness to (ii) Gross Asset Value to exceed 0.40 to 1.00 at
any time; provided, however, that if such ratio is greater than 0.40 to 1.00 but
is not greater than 0.45 to 1.00, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Borrower
shall be deemed to be in compliance with this Section 9.1.(c) so long as
(i) such ratio does not exceed 0.40 to 1.00 for a period of more than four
consecutive fiscal quarters and (ii) such ratio has not exceeded 0.40 to 1.00 at
any other time during the term of this Agreement. For purposes of calculating
this ratio, (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to unrestricted cash and Cash Equivalents of the Borrower and all
of its Wholly Owned Subsidiaries and their respective Ownership Shares of the
unrestricted cash and Cash Equivalents of their Non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates in excess of $30,000,000 to the extent there is an
equivalent amount of Secured Indebtedness that by its terms is scheduled to
mature on or before the date that is 24 months from the date of calculation and
(B) Gross Asset Value shall be adjusted by deducting therefrom the amount by
which Secured Indebtedness is adjusted under clause (A).

(d)      Minimum Tangible Net Worth.    The Borrower shall not permit Tangible
Net Worth at any time to be less than (i) $1,000,000,000.00 plus (ii) 75% of the
Net Proceeds of all Equity Issuances effected by PPI at any time after the First
Amendment Date (to the extent the net proceeds thereof are contributed to the
Borrower), the Borrower or any other Subsidiary to any Person other than PPI,
the Borrower or any other Subsidiary.

 

- 13 -



--------------------------------------------------------------------------------

(m)      The Credit Agreement is amended by restating Section 9.1.(f) thereof in
its entirety to read as follows:

  (f)        [Reserved].

(n)       The Credit Agreement is amended by restating clause (v) of
Section 9.4.(a) thereof in its entirety to read as follows:

  (v)      Unconsolidated Affiliates, such that the aggregate value of all
Investments in such Unconsolidated Affiliates exceeds 20.0% of Gross Asset
Value; and

(o)       The Credit Agreement is amended by restating clause (F) of
Section 9.6.(c) thereof in its entirety to read as follows:

(F) contained in this Agreement, in the Term Loan Agreement or in the Cash
Management Line Agreement.

(p)       The Credit Agreement is amended by, (x) deleting the “.”and
substituting “; or” at the end of clause (iv), and (y) adding a new clause
(v) at the end of Section 10.1(e) thereof as follows:

  (v)      An Event of Default under and as defined in the Term Loan Agreement
shall exist.

(q)       The Credit Agreement is amended by adding the following sentence to
the end of Section 12.4 thereof as follows:

Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.

(r)       The Credit Agreement is amended by restating clause (v) of
Section 12.6.(b) thereof in its entirety to read as follows:

(v)        No Assignment to Borrower.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(s)       The Credit Agreement is amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.

 

- 14 -



--------------------------------------------------------------------------------

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a)      a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and all of the Lenders;

(b)      an Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

(c)      a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ended September 30, 2011;

(d)      copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of all partnership or
other necessary action taken by such party to authorize the execution and
delivery of this Amendment, the performance of the Credit Agreement, as amended
by this Amendment and the execution, delivery and performance of the other
documents, instruments and agreements being executed by such party in connection
with this Amendment;

(e)      an opinion of King & Spalding LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Bank regarding such matters as the
Administrative Agent may reasonably request;

(f)      evidence that all fees payable by the Borrower to the Administrative
Agent and the Lenders in connection with this Amendment have been paid
including, without limitation, those fees set forth in that certain fee letter
dated as of December 1, 2011, by and among the Borrower, the Arrangers, the
Administrative Agent and the other parties thereto; and

(g)      Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.

Section 3.   Representations.   The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a)      Authorization.   The Borrower has the right and power, and has taken
all necessary action to authorize it, to execute and deliver this Amendment and
to perform its obligations hereunder and under the Credit Agreement, as amended
by this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the sole
general partner of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles of general applicability.

(b)      Compliance with Laws, etc.   The execution and delivery by the Borrower
of this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as

 

- 15 -



--------------------------------------------------------------------------------

amended by this Amendment, in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any material indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.

(c)      No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

(d)      No Material Adverse Effect.  There has not occurred since December 31,
2010, any circumstance or condition that has had or could reasonably be expected
to result in a Material Adverse Effect.

(e)      Guarantors.  As of the date hereof, each Subsidiary required to be a
Guarantor under the Credit Agreement has become a Guarantor.

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full, except to the extent such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances or transactions, in either event not prohibited under the Loan
Documents.

Section 5.  Additional Lenders and Reallocations.

(a)      Each of Branch Banking and Trust Company, Capital One, N.A., Regions
Bank and TD Bank, N.A. (each an “Additional Lender,” and collectively the
“Additional Lenders”) hereby extends to the Borrower, effective on the First
Amendment Date, such Additional Lender’s Commitment in the amount designated for
such Additional Lender as set forth on Schedule I attached hereto, such
Commitment being made on a several, and not joint and several, basis and subject
to the terms and conditions set forth in the Credit Agreement as amended by this
Amendment. Each Additional Lender agrees that, on and after the First Amendment
Date, such Additional Lender will be a Lender for all purposes of the Credit
Agreement, as amended by this Amendment, and the other Loan Documents, and such
Additional Lender will promptly perform in accordance with the terms thereof all
obligations and requirements which are required to be performed by a Lender
under the Credit Agreement, as amended by this Amendment, and the other Loan
Documents. Each Additional Lender represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, as amended by this Amendment,
(ii) from and after the First Amendment Date, it shall be bound by the
provisions of the Credit Agreement, as amended by this Amendment, as a Lender
thereunder and shall have the obligations of a Lender thereunder, and (iii) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 8.1 and 8.2 of the
Credit

 

- 16 -



--------------------------------------------------------------------------------

Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment and to extend its Commitment to the Borrower pursuant to the
terms of the Credit Agreement, as amended by this Amendment, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender. Each Additional Lender agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions and analysis
in taking or not taking action under the Credit Agreement, as amended by this
Amendment, or any other Loan Documents and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of this Amendment,
the Credit Agreement, as amended by this Amendment and the other Loan Documents
are required to be performed by it as a Lender. Additional Lender has submitted
to the Administrative Agent an Administrative Questionnaire duly completed by
such Additional Lender to be used and relied upon by the Administrative Agent
for all purposes of the Credit Agreement, as amended by this Amendment.

(b)      The Administrative Agent, the Borrower and each Lender (including each
Additional Lender) agree that upon the effectiveness of this Amendment, the
amount of such Lender’s Commitment is as set forth on Schedule I attached
hereto. Simultaneously with the effectiveness of this Amendment, the Commitments
of each of the Lenders, the outstanding amount of all outstanding Revolving
Loans, and the participations of the Lenders in outstanding Letters of Credit
and outstanding Swingline Loans shall be reallocated among the Lenders in
accordance with their respective Commitment Percentages (determined in
accordance with the amount of each Lender’s Commitment set forth on Schedule I
attached hereto), and in order to effect such reallocations, each Additional
Lender and each other Lender whose Commitment exceeds its Commitment immediately
prior to the effectiveness of this Amendment (each an “Assignee Lender”) shall
be deemed to have purchased all right, title and interest in, and all
obligations in respect of, the Commitments of the Lenders whose Commitments are
less than their respective Commitments immediately prior to the effectiveness of
this Amendment (each an “Assignor Lender”), so that the Commitments of each
Lender will be as set forth on Schedule I attached hereto. Such purchases shall
be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions without the payment of any related
assignment fee, and, except for replacement Revolving Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amounts of their
respective Commitments, no other documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which are
hereby waived). The Assignor Lenders and Assignee Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

Section 7.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

- 17 -



--------------------------------------------------------------------------------

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 9.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10.    Effect.    Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated,
unless otherwise specifically stated herein.

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of a
counterpart hereof via facsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

[Signatures on Next Page]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.

 

   POST APARTMENT HOMES, L.P.          By:   Post GP Holdings, Inc., its sole
general partner          By:  

LOGO [g265896ex10_33pg019.jpg]

       

Name:  Christopher J. Papa

    

Title:  Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
Swingline Lender and as a Lender

 

 

By:

 

LOGO [g265896ex10_33pg020.jpg]

      

Name:

  

       Matthew Ricketts

  

   

Title:

  

        Managing Director

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

By:

 

         LOGO [g265896ex10_33pg021.jpg]

      

Name:

  

Brendan M. Poe    

  

   

Title:

  

Vice President    

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

 

     LOGO [g265896ex10_33pg022.jpg]

      

Name:

  

  Chad McMasters

  

   

Title: 

  

      SVP

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By:

 

         LOGO [g265896ex10_33pg023.jpg]

      

Name:

  

  Randall K Rinderknecht

  

   

Title:

  

  Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

 

SUNTRUST BANK, as a Lender

 

 

By:

 

       LOGO [g265896ex10_33pg024.jpg]

      

Name:

  

  W. John Wendler

  

   

Title:

  

  Senior Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

for Post Apartment Homes, L.P.]

 

 

 

UNION BANK, N.A., as a Lender

 

By:

 

     LOGO [g265896ex10_33pg025.jpg]

      

Name: Andrew Romanosky

      

Title: Vice President

  

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

By:

 

     LOGO [g265896ex10_33pg026.jpg]

      

Name:

  

 Robert T. Barnaby

  

   

Title:

  

   Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

CAPITAL ONE, N.A., as a Lender

 

By:

 

     LOGO [g265896ex10_33pg027.jpg]

      

Name:

  

    Ashis L. Tandon

  

   

Title:

  

    Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

By:

 

         LOGO [g265896ex10_33pg028.jpg]

      

Name:

  

  Carol B. Conklin

  

   

Title:

  

    Senior Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

REGIONS BANK, as a Lender

 

By:

 

         LOGO [g265896ex10_33pg029.jpg]

      

Name:

  

  Paul E. Burgan

  

   

Title:

  

     Vice President

  

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

with Post Apartment Homes, L.P.]

 

 

TD BANK, N.A., as a Lender

 

By:

 

     LOGO [g265896ex10_33pg030.jpg]

      

Name:

  

  Brian Gormley

  

   

Title:

  

     V. P.

  

 



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

 

 

  Commitment Amount  

 

Wells Fargo Bank, National Association

  $47,500,000.00  

JPMorgan Chase Bank, N.A.

  $47,500,000.00  

PNC Bank, National Association

  $40,000,000.00  

U.S. Bank National Association

  $40,000,000.00  

SunTrust Bank

  $40,000,000.00  

Union Bank, N.A.

  $35,000,000.00  

Branch Banking and Trust Company

  $10,000,000.00  

Capital One, N.A.

  $10,000,000.00  

The Northern Trust Company

  $10,000,000.00  

Regions Bank

  $10,000,000.00  

TD Bank, N.A.

  $10,000,000.00  

TOTAL

  $300,000,000.00  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of                      , 20[    ] (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Post Apartment Homes, L.P., a limited partnership formed under the laws
of the State of Georgia (the “Borrower”), the Lenders, the Administrative Agent
and certain other parties have entered into that certain Second Amended and
Restated Credit Agreement dated as of January 21, 2011 (as amended by the
Amendment referred to below and as otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a First Amendment to Second Amended and Restated Credit Agreement dated as
of the date hereof (the “Amendment”), to amend the terms of the Credit Agreement
on the terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section  1.    Reaffirmation.    Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section  2.    Governing Law.    THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

POST PROPERTIES, INC.

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

POST GP HOLDINGS, INC.

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

POST LP HOLDINGS, INC.

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

POST FB I, LIMITED PARTNERSHIP

  By:  Post FB Acquisition GP I, LLC, its sole general partner

By:  Post Apartment Homes, L.P., its sole member

By:  Post GP Holdings, Inc., its sole general partner

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

[Signatures Continued on Next Page]

 

2



--------------------------------------------------------------------------------

POST FB II, LIMITED PARTNERSHIP     By:   Post FB Acquisition GP II, LLC, its
sole general partner         By:   Post Apartment Homes, L.P., its sole member  
        By:   Post GP Holdings, Inc., its sole general partner

 

By:

 

 

  Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

 

AUSTIN BC, L.P.

    By:   BC Austin GP, LLC, its sole general partner         By:   Post
Apartment Homes, L.P., its sole member           By:   Post GP Holdings, Inc.,
its sole general partner

 

By:

 

 

  Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

 

POST EASTSIDE LIMITED PARTNERSHIP

    By:   Post Eastside Acquisition GP, LLC, its sole general partner    
    By:   Post Apartment Homes, L.P., its sole member           By:   Post GP
Holdings, Inc., its sole general partner

 

By:

 

 

  Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

 

POST MIDTOWN SQUARE, L.P.

    By:   Post Midtown Square GP, LLC, its sole general partner         By:  
Post Apartment Homes, L.P., its sole member           By:   Post GP Holdings,
Inc., its sole general partner

 

By:

 

 

  Name: Christopher J. Papa Title: Executive Vice President and Chief Financial
Officer

[Signatures Continued on Next Page]

 

3



--------------------------------------------------------------------------------

POST-AMERUS RICE LOFTS, L.P.   By: Rice Lofts, L.P., its sole general partner

By:  Post  Rice  Lofts,  LLC,  its  sole  general   partner

By:  Post  Apartment  Homes,  L.P.,  its  sole  member

By:  Post  GP  Holdings,  Inc.,  its  sole  general   partner

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

PARK LAND DEVELOPMENT, LLC

  By:  Post Park, LLC, its sole manager

By:  Post Apartment Homes, L.P., its sole member

By:  Post GP Holdings, Inc., its sole general partner

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

POST CARLYLE I, LLC

POST CARLYLE II, LLC

PF APARTMENTS, LLC

PBP APARTMENTS, LLC

PBC APARTMENTS, LLC

POST ALEXANDER, LLC

  By:  Post Apartment Homes, L.P., its sole member

By:  Post GP Holdings, Inc., its sole general partner

By:                                                         

Name:  Christopher J. Papa

Title:  Executive Vice President and Chief Financial Officer

[Signatures Continued on Next Page]

 

4



--------------------------------------------------------------------------------

PMBC AUSTIN LIMITED PARTNERSHIP     By:   AUSTIN BCPM ACQUISITION LLC, its sole
general partner     By:  

Post Apartment Homes, L.P., its sole member

          By:   Post GP Holdings, Inc., its sole general partner

 

By:

 

 

  Name:  Christopher J. Papa Title:  Executive Vice President and Chief
Financial Officer

 

POST BALLANTYNE, LLC

POST GATEWAY PLACE, LLC

POST PARKSIDE (ATLANTA), LLC

POST KATY TRAIL, LLC

POST SPRING, LLC

    By: Post Apartment Homes, L.P., its sole member     By:  

 

      Name:  

 

      Title:  

 

 

    POST LEGACY, L.P.

    By: PL Apartments GP, LLC, its general partner     By:   Post Apartment
Homes, L.P., its sole member     By:  

 

    Name:  

 

    Title:  

 

    POST WORTHINGTON, L.P.

  By:  

Worthington GP, LLC

    By:  

Post Apartment Homes, L.P., its sole member

    By:  

 

  Name:  

 

  Title:  

 

 

5